Citation Nr: 0620577	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-15 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling for the 
period of June 24, 1996, to August 25, 1999, and rated 50 
percent disabling since August 26, 1999.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD, and awarded a 30 percent 
disability rating for the period from June 24, 1996, to 
August 25, 1999, and a 50 percent disability rating for the 
period since August 26, 1999.  The veteran disagreed with the 
ratings assigned and this appeal ensued.


FINDING OF FACT

Since June 24, 1996, the veteran's PTSD has been productive 
of no more than considerable social and industrial impairment 
and no more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect, panic attacks more than once per week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD, but no higher, 
have been met since June 24, 1996, the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 (1996); 
38 C.F.R. § 4.130, 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the 
ratings initially assigned for his PTSD disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection for 
that disability.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Effective November 7, 1996, during the pendency of the 
veteran's appeal, the regulations pertaining to the 
evaluation of psychiatric disorders were revised.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent intent to the contrary.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  The revised amended versions 
may only be applied as of their effective date and, before 
that time, only the former version of the regulation should 
be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (April 10, 
2000).

The old criteria, in effect prior to November 7, 1996, 
provided that PTSD is to be rated 30 percent when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and where 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or a demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996).

Under the new rating criteria, which became effective on 
November 7, 1996, a 30 percent disability rating is assigned 
for a mental disorder (including PTSD) when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2005).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran contends that he is entitled to a higher rating 
for his PTSD for both the period from June 24, 1996, to 
August 25, 1999; and from August 26, 1999, to the present.  
His entitlement to an increased rating for both periods will 
be evaluated in turn.

1.  June 24, 1996, to August 25, 1999

In April 1996, the veteran underwent psychiatric examination 
in conjunction with his claim for disability benefits from 
the Social Security Administration.  

With regard to his occupational history, the examiner noted 
that the veteran's psychiatric condition had affected his 
ability to hold a job, in that he was unable to get along 
with his supervisors or his coworkers.  He had not worked 
since 1992.  With regard to his social interaction, the 
veteran reported that he was divorced, and currently lived 
with his sister.  He reported that he spent most of the day 
by himself, and that he interacted with very few people; 
primarily his brother and one close friend.  He left the 
house only to attend medical appointments and visit friends.  
He reported that he did not help with household chores due to 
low energy, and anhedonia.  

Mental status examination revealed an anxious mood and 
constricted affect.  His speech was spontaneous and he spoke 
in a low and soft tone of voice.  He was coherent, logical, 
relevant, and associated with his ideas.  He did not present 
flight of ideas.  He reported perceptual dysfunctions 
including flashbacks, and auditory and visual hallucinations.  
He did not present perceptual distortions during the 
interview.  His memory was noted to be deficient, his 
concentration was adequate.  His insight and judgment were 
noted to be intact.

Based upon the veteran's symptoms, the examiner determined 
that PTSD was the most appropriate diagnosis.  A GAF of 30 
was assigned.

VA treatment records dated from June 1996 to August 1999 show 
various PTSD symptoms, including guilt, hypervigilance, 
intrusive thoughts, flashbacks, sleep disturbance, 
nightmares, irritability, anger, panic attacks, isolation 
from others, occasional suicidal ideations, and problems with 
concentration.  Other findings include regular notations that 
the veteran was adequately dressed and groomed and that his 
insight was adequate.  

In March 2000, the Social Security Administration (SSA) 
determined that the veteran had been disabled since January 
1996 in large part due to his PTSD.  Based upon the April 
1996 examination noted above, SSA found that due to the 
veteran's "mental condition, he cannot handle stress, meet 
production standards, maintain concentration and attention 
span, perform within a schedule, or relate appropriately with 
others."  There was evidence of persistent anxiety 
accompanied by motor tension, hyperactivity, and apprehensive 
expectation.  The veteran was noted to experience recurrent 
severe panic attacks manifested by fear and terror and 
recurrent obsessions or compulsions.  There was also evidence 
of war flashbacks and depression.  This resulted in a marked 
restriction of daily activities and social functioning and 
often deficiencies of concentration, persistence, and pace.  
He was accordingly found to be unable to engage in 
substantial gainful activity.

The veteran underwent VA psychiatric examination in September 
1996.  The examiner noted that the veteran's treatment 
records reflected frequent complaints of anxiety, 
irritability, anger, explosiveness, memory loss, and 
insomnia.  At the time of the examination, the veteran 
complained of frequent memories and nightmares involving his 
memories of Vietnam.  He also complained of tension, 
irritability, and an inability to control his emotions.  He 
stated that he had had these problems since returning from 
Vietnam, but they had increased in severity in the past year.

Mental status examination revealed a slightly depressed mood 
and constricted affect.  His attention, concentration, and 
memory were noted to be good.  His speech was clear and 
coherent.  There was no evidence of hallucinations.  He 
denied suicidal and homicidal ideations.  His insight and 
judgment were noted to be fair.  In questioning the veteran 
as to the content of his Vietnam memories, he was noted to be 
vague and nonspecific.  

With regard to his occupational history, the veteran reported 
that following his separation from service, he returned to 
the company for which he had worked prior to entering 
service, and continued to work there for another 15 years.  
Following that, he had a different job for seven years.  The 
veteran reported that he had had difficulty at work due to 
poor concentration, irritability, and an increasing inability 
withstand stress and to do his job.  He had been unemployed 
since 1993.  With regard to his social interaction, the 
veteran reported that he had been divorced for the second 
time in 1989 and he currently lived alone.

Based upon the above symptoms, the veteran was diagnosed with 
dysthymia.  A GAF of 75 was assigned.

The above-noted examinations assigned GAF scores of 30 and 
75.  Other treatment records dated from June 1996 to August 
1999 reflect a GAF score of 50 on two occasions.  The GAF is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995).

Under DSM-IV, a GAF of 75 reflects symptoms, that if present, 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after a family 
argument), and amount to no more than slight impairment in 
social, occupational, or school functioning.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV).  GAF Scores of 40 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Here the veteran indicated that he has very few friends and 
spends the vast majority of his time in isolation.  He does 
not participate in any activities outside the house, 
including attending church.  He has lived either alone, or 
with his sister, but not with a family of his own, or 
significant other.  Both of his marriages ended in divorce, 
and a November 1996 treatment record noted that he had had no 
contact with his daughter for seven years, and had no idea 
where she and her mother were living.  In addressing the 
September 1996 VA examiners' finding that the veteran did not 
meet the criteria for a PTSD diagnosis, and the high GAF 
score assigned as a result of that examination, the Board 
notes that service connection has been granted effective June 
1996, presupposing the existence of PTSD dated prior to that 
examination, and that the veteran was found disabled due to 
PTSD by the Social Security Administration as of January 
1996.  The Board also finds it significant that the veteran 
has only been assigned one GAF score in the 70's; the next 
highest GAF score that the veteran has received has been 50.  
Both the examination upon which the veteran's SSA disability 
was predicated, and VA treatment records reflect relatively 
low GAF scores, indicating that the veteran's symptoms 
overall more accurately fall within the category of 
moderately severe PTSD.

Thus, the Board finds that the veteran's disability more 
nearly approximates a 50 percent disability rating for PTSD, 
for the period of June 24, 1996, to August 25, 1999.  In the 
judgment of the Board, the evidence as a whole demonstrates 
considerable industrial and social impairment and 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent rating under both the old and new versions of DC 
9411.  With respect to whether his disability warrants more 
than a 50 percent disability rating, however, the Board finds 
that the preponderance of the evidence is against entering 
such a finding.  The veteran's PTSD alone during this period 
has not been shown to have severely impaired his ability to 
obtain or retain employment.  Nor has the veteran been shown 
to have deficiencies in most areas, or obsessional rituals 
which interfere with routine activities, speech that is 
intermittently illogical or obscure, near continuous panic or 
depression affecting his ability to function independently, 
or neglect of personal hygiene.  As such, the Board finds 
that an evaluation in excess of 50 percent is not warranted.

An increased rating of 50 percent is granted for the period 
of June 24, 1996 to August 25, 1999.  The benefit-of-the-
doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  August 26, 1999 to the present

VA treatment records dated from August 1999 to the present 
show various PTSD symptoms, including guilt, hypervigilance, 
intrusive thoughts, flashbacks, sleep disturbance, 
nightmares, irritability, anger, panic attacks, isolation 
from others, occasional suicidal ideations, and problems with 
concentration.  Other findings include regular notations that 
the veteran was adequately dressed and groomed and that his 
insight was fair.  Treatment records during this period also 
reflect that the veteran has sustained multiple 
cerebrovascular accidents resulting in partial paralysis and 
that complications associated with his diabetes mellitus have 
progressed such that he is now blind.

The veteran underwent VA psychiatric examination in August 
1999.  In the report of examination, the examiner noted, 
based upon a review of the veteran's claims folder, that 
there was no new significant information or evidence in the 
claims folder that was not considered at the time of the 
September 1996 examination.  The veteran was noted to remain 
unemployed, and to live with his sister.

The veteran reported that his nervousness continued, that he 
had difficulty relating to others, lacked desire to do 
anything, and had difficulty falling asleep.  The veteran 
reported that he spent most of the day walking around.

Mental status examination revealed a depressed mood and 
constricted affect.  His speech was clear and coherent.  
There was no evidence of hallucinations.  He denied suicidal 
and homicidal ideations.  His insight and judgment were noted 
to be fair.

As a result of the examination, the veteran was diagnosed 
with dysthymia.  A GAF of 50 was assigned.

The veteran again underwent VA psychiatric examination in 
January 2006.  At that time, the veteran reported having 
problems with his vision, and of forgetting things.  He also 
complained of experiencing flashbacks, nightmares, poor 
sleep, irritability, and agitation.  Due to his various 
medical conditions, the veteran reported that he was largely 
unable to do anything for himself.

Mental status examination revealed a depressed mood and 
blunted affect.  His attention, concentration, and memory 
were noted to be fair.  His speech was clear and coherent, 
and there was no evidence of hallucinations.  There was no 
impairment of thought process noted.  He denied suicidal and 
homicidal ideations.  His insight and judgment were noted to 
be fair.  No obsessive or ritualistic behavior was complained 
of or noted.  The veteran did not describe any panic attacks.  
The examiner noted that the veteran was unable to maintain 
minimal hygiene or do any other basic activities.  

With regard to his occupational status, the examiner noted 
that the veteran remained unemployed due both to his 
neuropsychiatric condition and other serious medical 
conditions and disabilities.  The veteran reported that he 
was currently living at the Casa del Veterano, and that he 
participated in the VA Homemaker program.  He denied a 
history of legal problems.  With regard to his social 
interaction, the veteran reported that he had a daughter that 
lived in New York, and that he was close to a nephew and 
sister who frequently helped him.  He stated that he was 
unable to participate in any social activities.

In reviewing the veteran's symptoms, the examiner noted that 
the veteran complained of flashbacks, anxiety, and nightmares 
that were related to his PTSD.  In addressing the veteran's 
complaints of forgetfulness and other serious physical 
limitations, the examiner stated that these could be 
attributed to his cerebrovascular accident and other serious 
medical conditions.  The examiner stated that the veteran was 
considered unemployable due to the overall effect of his 
current emotional and physical conditions and disabilities, 
and not solely and exclusively due to his PTSD.  The examiner 
diagnosed the veteran with PTSD and assigned a GAF score of 
45.

The above-noted examinations assigned GAF scores of 50 and 
45.  Other treatment records dated from August 1999 to 
December 2005 reflect a GAF score of 45 on two occasions, of 
50 on four occasions, and of 55 on two occasions.  The GAF is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995).

Under DSM-IV, GAF scores of 51 to 55 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV).  GAF Scores of 40 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Here the veteran indicated that he is not able to participate 
in any social activities due to his various medical 
conditions and spends the vast majority of his time in 
isolation.  He currently lives in a home for veterans, and is 
unable to carry out his activities of daily living without 
assistance.  Despite the veteran's relative isolation, 
however, it appears that he has support from extended family, 
and that he has reconnected with his daughter.  A November 
2002 treatment record noted that the veteran's daughter 
called him while he was in the office for treatment.  In 
addressing the August 1999 VA examiner's finding that the 
veteran did not meet the criteria for a PTSD diagnosis, the 
Board notes that service connection has been granted 
effective June 1996, presupposing the existence of PTSD dated 
prior to the August 1999 examination.  In addressing the 
relatively low GAF assigned at the January 2006 examination, 
the Board notes that effect of the veteran's overall medical 
condition appears to have had an impact on his 
neuropsychiatric state.  Regardless, the veteran's GAF scores 
have consistently been within the 45-55 range, indicating 
that his PTSD symptoms overall are no more than moderate.  
PTSD of moderate disability warrants no more than a 50 
percent disability rating.

Based upon the above findings, the Board finds that since 
August 26, 1999, the veteran's disability has warranted no 
more than a 50 percent rating.  In the judgment of the Board, 
the evidence as a whole demonstrates considerable industrial 
and social impairment and occupational and social impairment 
with reduced reliability and productivity due to various 
symptoms, as required for a 50 percent rating under both the 
old and new versions of DC 9411.  With respect to whether his 
disability warrants more than a 50 percent disability rating, 
however, the Board finds that the preponderance of the 
evidence is against entering such a finding.  The veteran's 
PTSD alone during this period has not been shown to have 
severely impaired his ability to obtain or retain employment.  
Nor has the veteran been shown to have deficiencies in most 
areas, or obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical or 
obscure, near continuous panic or depression affecting his 
ability to function independently, or neglect of personal 
hygiene.  While there is some evidence of inability to 
maintain personal hygiene, it appears that he is limited by 
other disabilities and that the lack is due to inability 
rather than neglect of personal hygiene  As such, the Board 
finds that an evaluation in excess of 50 percent is not 
warranted.

As the preponderance of the evidence is against the claim for 
an increased rating for the period since August 26, 1999, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002 and July 2005; 
a rating decision in August 2003; a statement of the case in 
March 2004; and a supplemental statement of the case in May 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson,  19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased disability rating of 50 percent, but not 
greater, is granted for PTSD for the period from June 24, 
1996, to August 25, 1999.

For the period since August 26, 1999, a rating higher than 50 
percent for PTSD is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


